DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: motor powered surgical system in claims 18, 19, 26, 27, 34 and 35, firing assembly in claims 18 and 34, firing system in claim 26, and articulation system in claims 18, 22, 26, 30 and 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laurent et al. (US 2011/0006103 A1) in view of Zemlok et al. (US 2010/0200636 A1) in view of Timm et al. (US 7,510,107 B2).
Regarding claim 18, Laurent discloses a modular surgical assembly (surgical cutting and fastening instrument 10; Fig. 1) for use with a motor powered surgical system (including at least motor 65 and pistol grip 26; Fig. 9; in accordance with 112(f), the motor powered surgical system is interpreted as at least one motor operatively coupled to handle and/or robot and equivalents thereof, see for example claims 20 and 23-24), the modular surgical assembly comprising: an end effector (end effector 12; Fig. 1), comprising: a first jaw (anvil 24); a second jaw (elongated channel 22; Fig. 2), wherein the first jaw is rotatable relative to the second jaw between an open position and a closed position ([0053]); a staple cartridge (staple cartridge 34; Fig. 3) comprising staples (staples) removably stored therein; a drive screw (helical screw shaft 36) rotatable by a first motor (motor 65; [0061]); and a firing assembly (including at least knife 32, sled 33 and trigger 18; in accordance with 112(f), the firing assembly is interpreted as a firing member and equivalents thereof) threadably coupled to the drive screw (as knife 32 and sled 33 are coupled to helical screw shaft 36 via threaded sleeve or nut portion 37’ of lower actuator portion 37; Fig. 6), wherein the firing assembly is configured to be driven distally based on rotation of the drive screw by the first motor (as knife 32 and sled 33 are driven distally by rotation of the helical screw shaft 36 due to actuation of motor 65; [0061]; [0100]), and wherein the firing assembly is configured to deploy the staples from the staple cartridge (as movement of the sled 33 causes the staples to be driven through tissue; [0055]) and move the first jaw relative to the second 
Laurent fails to disclose wherein the articulation system is configured to rotate the end effector about the articulation joint based on articulation motions provided by a second motor.
However, Zemlok teaches a surgical assembly (surgical instrument 100; Fig. 1) comprising: an end effector (end effector 144; Fig. 1), comprising: a first jaw (articulating jaw of 144); a second jaw (opposing jaw; Fig. 1), wherein the first jaw is rotatable relative to the second jaw between an open position and a closed position ([0019]); a drive tube (117) rotatable by a first motor (115); an elongate shaft (elongate portion 130; Fig. 1) extending proximally from the end effector (Fig. 1); an articulation joint (where end effector 144 articulates with respect to the longitudinal axis upon movement of articulation knob 122 or actuation of articulation switch 116; [0019]); and an articulation system (movable portion 120) configured to rotate the end effector (144) about the articulation joint based on articulation motions provided by a second motor (as a second motor 126, and an articulation mechanism 128 articulate the end effector 144 when the user actuates articulation switch 116; [0027]). In operation, a user may articulate the 
It would have been obvious to one of ordinary skill in the art at the time the invention as made to modify the articulation system of Laurent to include both an actuation switch powered by a second motor and an articulation knob that can be manually moved as taught by Zemlok in order to allow the user to allow the user to adjust the position of the end effector with respect to the longitudinal axis of the elongate shaft either manually or electromechanically, giving the user additional control over the device.
Modified Laurent fails to disclose a proximal shaft connector; a distal shaft connector, wherein the proximal shaft connector and distal shaft connector are configured to couple the proximal shaft portion and the distal shaft portion.
However, Timm teaches a modular surgical assembly (see for example, surgical stapling and severing instrument 1) comprising: an end effector (tool assembly 100; Fig. 1), comprising: a first jaw (anvil assembly 110); a second jaw (channel assembly 120), wherein the first jaw is rotatable relative to the second jaw between an open position and a closed position (column 9, lines 12-21); a staple cartridge (staple cartridge assembly 200) comprising staples removable stored therein; an elongate shaft (shaft 20, 5000) extending proximally from the end effector (Figs. 1, 78-79), wherein the elongate shaft comprises: a proximal shaft portion (proximal closure tube segment 5120; Figs. 78-79); a distal shaft portion (closure tube segment 5001; Figs. 78-79); a proximal shaft connector (proximal wire connector members 5160; Figs. 78-81); a distal shaft connector (actuator bars 5104; Figs. 78-81), wherein the proximal shaft connector 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elongate shaft of modified Laurent to include a proximal shaft connector; a distal shaft connector, wherein the proximal shaft connector and distal shaft connector are configured to couple the proximal shaft portion and the distal shaft portion as taught by Timm in order to dispose of the end effector so that it may be replaced with a sterile end effector for additional surgical uses.
Regarding claim 19, modified Laurent discloses the motor powered surgical system (including at least motor 65 and pistol grip 26 of Laurent and the second motor 126 of Zemlok), wherein the modular surgical assembly is operably couplable with the motor powered surgical system (as the motors are a part of the surgical assembly).
Regarding claim 20, modified Laurent discloses wherein the motor powered surgical2 304050728 v1.docApplication Serial No.: 16/437,711Attorney Docket No. END7147USCNT4/120151 CON4system comprises the first motor and the second motor (including at least motor 65 and pistol grip 26 of Laurent and the second motor 126 of Zemlok).
Regarding claim 21, Laurent modified discloses the invention above, and Laurent further discloses wherein the first motor (65) is operably coupled to the drive screw (36; as the motor 65 rotates drive screw 36).
Regarding claim 22, modified Laurent discloses wherein the second motor (motor 126 of Zemlok) is operably coupled to the articulation system (120 of Zemlok).
Regarding claim 23, modified Laurent fails to disclose wherein the motor powered surgical system comprises a robotic surgical system.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the handle assembly of modified Laurent to a part of a robotic surgical system as taught by Timm in order to perform procedures with more precision, flexibility and control.
Regarding claim 24, Laurent modified discloses the invention above, and Laurent discloses wherein the motor powered surgical system comprises a hand-held surgical system (handle 6 of Laurent).
Regarding claim 25, modified Laurent discloses a lock (connector ball 5164 and detents 5108 of Timm) configured to lock the proximal shaft connector to the distal shaft connector (Figs. 78-81 of Timm).
Regarding claim 26, Laurent discloses a modular surgical assembly (surgical cutting and fastening instrument 10; Fig. 1) for use with a motor powered surgical system (including at least motor 65 and pistol grip 26; Fig. 9; in accordance with 112(f), the motor powered surgical system is interpreted as at least one motor operatively coupled to handle and/or robot and equivalents thereof, see for example claims 20 and 23-24), the modular surgical assembly comprising: an end effector (end effector 12; Fig. 1), comprising: a first jaw (anvil 24); a second jaw (elongated channel 22; Fig. 2), wherein the first jaw is movable relative to the second jaw between an open position and a closed position ([0053]); a staple cartridge (staple cartridge 34; Fig. 3) comprising staples (staples) removably stored therein; a drive screw (helical screw shaft 36) rotatable by a first motor (motor 65; [0061]); and a firing system (including at least knife 
Laurent fails to disclose wherein the articulation system is configured to pivot the end effector about the articulation joint based on articulation motions provided by a second motor.
However, Zemlok teaches a surgical assembly (surgical instrument 100; Fig. 1) comprising: an end effector (end effector 144; Fig. 1), comprising: a first jaw (articulating jaw of 144); a second jaw (opposing jaw; Fig. 1), wherein the first jaw is rotatable relative to the second jaw between an open position and a closed position ([0019]); a 
It would have been obvious to one of ordinary skill in the art at the time the invention as made to modify the articulation system of Laurent to include both an actuation switch powered by a second motor and an articulation knob that can be manually moved as taught by Zemlok in order to allow the user to allow the user to adjust the position of the end effector with respect to the longitudinal axis of the elongate shaft either manually or electromechanically, giving the user additional control over the device.
Modified Laurent fails to disclose the proximal shaft portion comprising a proximal shaft coupler; the distal shaft portion comprising a distal shaft coupler operably couplable with the proximal shaft coupler.
However, Timm teaches a modular surgical assembly (see for example, surgical stapling and severing instrument 1) comprising: an end effector (tool assembly 100; Fig. 1), comprising: a first jaw (anvil assembly 110); a second jaw (channel assembly 120), 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elongate shaft of modified Laurent to include a proximal shaft coupler; a distal shaft coupler operably couplable with the proximal shaft coupler as claimed, as taught by Timm in order to dispose of the end effector so that it may be replaced with a sterile end effector for additional surgical uses.
Regarding claim 27, modified Laurent discloses the motor powered surgical system (including at least motor 65 and pistol grip 26 of Laurent and the second motor 126 of Zemlok), wherein the modular surgical assembly is operably couplable with the motor powered surgical system (as the motors are a part of the surgical assembly).
Regarding claim 28, modified Laurent discloses wherein the motor powered surgical2 304050728 v1.docApplication Serial No.: 16/437,711Attorney Docket No. END7147USCNT4/120151 CON4system comprises the first motor and the second motor (including at least motor 65 and pistol grip 26 of Laurent and the second motor 126 of Zemlok).

Regarding claim 30, modified Laurent discloses wherein the second motor (motor 126 of Zemlok) is operably coupled to the articulation system (120 of Zemlok).
Regarding claim 31, modified Laurent fails to disclose wherein the motor powered surgical system comprises a robotic surgical system.
However, Timm teaches a hand-held modular surgical assembly (100) that may alternatively be a part of a robotic system (column 12, lines 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the handle assembly of modified Laurent to a part of a robotic surgical system as taught by Timm in order to perform procedures with more precision, flexibility and control.
Regarding claim 32, Laurent modified discloses the invention above, and Laurent discloses wherein the motor powered surgical system comprises a hand-held surgical system (handle 6 of Laurent).
Regarding claim 33, modified Laurent discloses a lock (connector ball 5164 and detents 5108 of Timm) configured to lock the proximal shaft connector to the distal shaft connector (Figs. 78-81 of Timm).
Regarding claim 34, Laurent discloses a modular surgical assembly (surgical cutting and fastening instrument 10; Fig. 1) for use with a motor powered surgical system (including at least motor 65 and pistol grip 26; Fig. 9; in accordance with 112(f), the motor powered surgical system is interpreted as at least one motor operatively 

However, Zemlok teaches a surgical assembly (surgical instrument 100; Fig. 1) comprising: an end effector (end effector 144; Fig. 1), comprising: a first jaw (articulating jaw of 144); a second jaw (opposing jaw; Fig. 1), wherein the first jaw is rotatable relative to the second jaw between an open position and a closed position ([0019]); a drive tube (117) rotatable by a first motor (115); an elongate shaft (elongate portion 130; Fig. 1) extending proximally from the end effector (Fig. 1); an articulation joint (where end effector 144 articulates with respect to the longitudinal axis upon movement of articulation knob 122 or actuation of articulation switch 116; [0019]); and an articulation system (movable portion 120) configured to rotate the end effector (144) about the articulation joint based on articulation motions provided by a second motor (as a second motor 126, and an articulation mechanism 128 articulate the end effector 144 when the user actuates articulation switch 116; [0027]). In operation, a user may articulate the end effector manually by moving the articulation knob or electromechanically by actuating the articulation switch ([0027]).
It would have been obvious to one of ordinary skill in the art at the time the invention as made to modify the articulation system of Laurent to include both an actuation switch powered by a second motor and an articulation knob that can be manually moved as taught by Zemlok in order to allow the user to allow the user to adjust the position of the end effector with respect to the longitudinal axis of the 
Modified Laurent fails to disclose a connector arm; a receiving slot, wherein the connector arm is positionable within the receiving slot to operably couple the distal shaft portion to the proximal shaft portion.
However, Timm teaches a modular surgical assembly (see for example, surgical stapling and severing instrument 1) comprising: an end effector (tool assembly 100; Fig. 1), comprising: a first jaw (anvil assembly 110); a second jaw (channel assembly 120), wherein the first jaw is rotatable relative to the second jaw between an open position and a closed position (column 9, lines 12-21); a staple cartridge (staple cartridge assembly 200) comprising staples removable stored therein; an elongate shaft (shaft 20, 5000) extending proximally from the end effector (Figs. 1, 78-79), wherein the elongate shaft comprises: a proximal shaft portion (proximal closure tube segment 5120; Figs. 78-79); a distal shaft portion (closure tube segment 5001; Figs. 78-79); a receiving slot (proximal wire connector members 5160 with a slot therein for receiving bars 5104; Figs. 78-81); a connector arm (actuator bars 5104; Figs. 78-81), wherein the connector arm is positionable within the receiving slot to operably couple the proximal shaft portion to the distal shaft portion (Figs. 78-81) for the purpose of disposing the end effector (column 35, lines 54-58); and an articulation joint (articulation joint 4006).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elongate shaft of modified Laurent to include a connector arm and a receiving slot, wherein the connector arm is positionable within the receiving slot to operably couple the distal shaft portion to the proximal shaft portion as 
Regarding claim 35, modified Laurent discloses the motor powered surgical system, but fails to disclose wherein the modular surgical assembly is removably couplable with the motor powered surgical system.
However, Timm teaches that the modular assembly and the motor powered surgical system may be reconditioned by disassembly of the device, followed by cleaning or replacement of particular pieces, and subsequent reassembly (column 47, lines 52-67). Thus, the motors, handles, end effector, etc. may be removable couplable with one another.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the motor powered surgical system and the modular surgical assembly of modified Laurent to be removably couplable with one another as taught by Timm in order to recondition the device for additional usage.
Regarding claim 23, modified Laurent fails to disclose wherein the motor powered surgical system comprises a robotic surgical system.
However, Timm teaches a hand-held modular surgical assembly (100) that may alternatively be a part of a robotic system (column 12, lines 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the handle assembly of modified Laurent to a part of a robotic surgical system as taught by Timm in order to perform procedures with more precision, flexibility and control.
Regarding claim 24, Laurent modified discloses the invention above, and Laurent discloses wherein the motor powered surgical system comprises a hand-held surgical system (handle 6 of Laurent).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771